Citation Nr: 0906597	
Decision Date: 02/23/09    Archive Date: 03/03/09

DOCKET NO.  03-30 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for folliculitis to 
include characterization of the claim as a skin disease due 
to an undiagnosed illness.

2.  Entitlement to service connection for musculoskeletal 
strain of the chest wall and legs to include characterization 
of the claim as multiple joint pain due to an undiagnosed 
illness.

3.  Entitlement to service connection for left ulnar nerve 
neuropathy to include characterization of the claim as 
numbness of the hands due to an undiagnosed illness.

4.  Entitlement to service connection for facial congestion 
and breathing difficulties due to an undiagnosed illness.

5.  Entitlement to service connection for sperm abnormalities 
due to undiagnosed illness.

6.  Entitlement to service connection for a right shoulder 
disorder.

7.  Entitlement to service connection for a right knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to 
November 1991.  He served in the Southwest Asia Theatre of 
Operations from December 18, 1990, to April 30, 1991.

The instant appeal arose from May 2002 and April 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida, which denied the 
claims on appeal.  This case was remanded by the Board of 
Veterans' Appeals (Board) in April 2005 for due process 
reasons.

The Veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge sitting in St. Petersburg, 
Florida, in September 2005.

In a December 2005 decision, the Board denied the claims on 
appeal.  The veteran appealed to he United States Court of 
Appeals for Veterans Claims (Court).  In May 2007, the Court 
vacated and remanded the case pursuant to the Joint Motion 
for Remand.  

In its December 2005 decision, the Board also remanded the 
issue of entitlement to service connection for post-traumatic 
stress disorder (PTSD).  However, as the PTSD issue remains 
under development, it will not be addressed in this remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

With regard to the claims regarding chest and leg pain, a 
skin disorder, and numbness of the hands, the Joint Motion 
questioned the adequacy of the March 2003 VA examination 
report relied on by the Board as the examiner's opinions were 
"ostensibly couched in speculation".  

With regard to the claims for nasal congestion and semen 
abnormalities the Joint Motion suggested the issue of 
"other, non-medical indicators" warranted discussion and 
that additional testing could be necessary for the semen 
abnormality claim.  Further, the Joint Motion found that the 
evidence conflicted as to whether the Veteran had a visual 
examination of the genital area during the March 2003 VA 
examination.  

With regard to the right shoulder and right knee claims, the 
Joint Motion found that it was unclear as to whether the 
medical evidence of record was adequate to address a 
potential orthopedic disability.

For these reasons, additional examinations with medical 
opinions are warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
asked to provide information as to non-
medical indicators of chronic disability 
that are capable of independent 
verification, especially time lost from 
work due to his disability/ies.  He 
should provide independent verification 
of this information from his employer as 
well as his employer's contact 
information.

2.  The Veteran should be afforded a VA 
examination(s).  The claims folders and a 
copy of this remand must be made 
available to, and reviewed by, each 
examiner called upon to examine the 
Veteran.  The examiner(s) should 
determine, based on a review of symptoms, 
physical findings, and laboratory tests, 
if the problems concerning the chest and 
leg, skin, hands, nasal congestion, and 
semen abnormalities are attributable to 
any known diagnostic entity or entities.  
All necessary testing should be 
performed, including sperm/semen testing.  
Specialized examinations should be 
conducted with regard to any of the 
foregoing symptoms, or abnormal findings 
pertaining thereto, that cannot be 
attributed to a known clinical diagnosis.  
The final report of the examination(s) 
should set forth a list of diagnosed 
conditions, and a separate list of any 
symptoms, abnormal physical findings, and 
abnormal laboratory test results that 
cannot be attributed to a known clinical 
diagnosis.  All differences among 
examiners should be reconciled, by 
consultation or workgroup, as necessary.  
Detailed reasons and bases for all 
opinions reached should be provided.  

3.  Obtain a VA medical opinion with 
examination for the purpose of addressing 
the nature and etiology of any right 
shoulder and/or right knee disorder.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the medical professional in connection 
with the examination.  The medical 
opinion should address whether it is at 
least as likely as not (50% or greater) 
that any currently diagnosed right knee 
or right shoulder disorder is related to 
the Veteran's active service.  Detailed 
reasons and bases for all opinions 
reached should be provided.  

4.  Thereafter, take adjudicatory action 
on the veteran's claims.  If any benefit 
sought remains denied, provide a 
supplemental statement of the case (SSOC) 
to the veteran and his representative.  
An appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


